


117 HR 3545 IH: Family Child Care Networks Act of 2021
U.S. House of Representatives
2021-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 3545
IN THE HOUSE OF REPRESENTATIVES

May 25, 2021
Ms. Stefanik (for herself and Mr. Smucker) introduced the following bill; which was referred to the Committee on Education and Labor

A BILL
To amend section 2202 of the American Rescue Plan Act of 2021 to authorize States to expand the uses of the child care stabilization funds to include support for the creation or enhancement of family child care networks designed to increase, or to improve the quality of, child care provided by family child care providers, and for other purposes.


1.Short titleThis Act may be cited as the Family Child Care Networks Act of 2021. 2.AmendmentsSection 2202 of the American Rescue Plan Act of 2021 (Public Law 117–2; March 11, 2021) is amended—
(1)in subsection (e) by striking such a subgrant and inserting a subgrant under subsection (d), (2)by redesignating subsection (f) as subsection (h), and
(3)by inserting after subsection (e) the following:  (f)Subgrants to family child care networks (1)In generalNotwithstanding subsection (d)(2)(A) and with the authorization of the State under paragraph (6), the lead agency may use the remainder of grant funds awarded pursuant to subsection (c) to make subgrants to be obligated before October 1, 2024, and expended before October 1, 2025, to eligible entities to support the creation or enhancement of family child care networks to provide core services to family child care providers for the purpose of expanding the availability of family child care services.
(2)PriorityIn making subgrants under this subsection, the lead agency shall give priority to eligible entities that will offer core services to family childcare providers in geographical areas identified by the State as having high needs, based on a comprehensive needs assessment of under-served areas and rural areas. (3)Definitions (A)Core Services. Services provided to family child care providers that include the following:
(i)Consolidated business practices or administrative support. (ii)Startup support for new family child care providers to reimburse the costs, not to exceed $10,000 per provider, to make facility improvements or modifications to meet health and safety requirements, to form a small business, to support initial marketing and communications, to purchase technology and supplies, and to participate in professional development.
(iii)Professional development of new family child care providers, including support to obtain the advanced skills and certifications necessary to operate as a family child care provider. (iv)Technical assistance, and health and safety compliance assistance to support providers who seek to obtain a license; or to support providers who seeking to provide services for which assistance is provided under the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9857 et seq.) and the child and adult care food program under section 17 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1766).
(B)Eligible entitiesEntities qualified to receive a subgrant under this subsection include community-based organizations, private or public nonprofit organization, and workforce development boards that will offer not fewer than 2 of the core services. (C)Family child care providerThe term family child care provider has the meaning given such term in section 658P of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858n).
(4)Use of fundsAn eligible entity that receives funds through such a subgrant shall use funds to provide at least 2 of the core services described under paragraph (3) to family child care providers and may use funds to provide additional services, including— (A)monitoring support and improvement activities;
(B)peer networking and support activities; (C)recruitment of new family child care providers;
(D)technical assistance to increase family child care services to support specialized populations, including non-traditional hour care, children with disabilities, dual-language learners, infants, and toddlers; (E)community outreach to families and employers to increase awareness of family child care opportunities; and
(F)collaborative purchasing of supplies and technology to increase cost savings. (5)Reimbursements for providersAny family child care provider seeking reimbursement for start-up expenses allowed pursuant to paragraph (3)(A)(ii) shall provide the following documentation to the eligible entity:
(A)Invoices of each expense for which the provider is seeking reimbursement. (B)An assurance such expenses are necessary, one-time expenses to operate a family child care center in accordance with local health and safety requirements.
(C)An assurance the provider cannot pay for the work without assistance and that there is not access to other Federal or State funding to help with the costs. (6)Amended plan and reportIf a State elects to authorize the lead agency to provide subgrants to eligible entities under this subsection the State shall amend the State plan submitted under section 658E of the Child Care and Development Block Grant Act of 1990 to specify—
(A)the goals and outcomes the State intends to achieve to improve the availability of services provided by family child care providers; (B)how the State will measure and evaluate family child care networks in relation to these goals;
(C)how the State will continue to support family child care networks that are successful at achieving such goals after the expenditure of such subgrants, including support of such networks under of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9857); and (D)after the expenditure of such subgrants by such networks, the State shall submit to the Secretary of Health and Human Services a report that measures with respect to each supported eligible entity—
(i) the amount of the subgrant received by such entity; (ii) the period of time during which such subgrant was expended by such entity;
(iii) which core services were offered by such entity during such period; (iv)the number of family childcare providers who received core services described in subparagraphs provided by such entity during such period;
(v) the number of children who received services during such period from the supported family child care providers; (vi) the increase or decrease in the number of family child care providers in the geographical area served by such entity during such period; and
(vii) the extent to which such goals and outcomes improved the quality and availability of services provided by family child care providers served by such network. (g)Technical assistanceThe Secretary of Health and Human Services, acting through the National Center on Early Childhood Quality Assurance of the Office of Child Care, shall disseminate best practices information and offer technical assistance to States, Territories, Indian Tribes, and eligible entities to help implement family child care networks and to support family child care providers, to carry out the purposes and meet requirements of subsection (f). Information and technical assistance provided under this subsection—
(1)shall include supporting family child care networks in offering the core services described in subsection (f)(3)(A); (2)may include supporting family child care networks to offer additional services described in subsection (f)(4); and
(3)may include any other topic the Secretary identifies as important or necessary to fulfil the goals of subsection (f), including topics requested by States, family child care networks, and family child care providers..  